Exhibit 10.2

 

Execution Version

 

SECOND AMENDED AND RESTATED UNCONDITIONAL GUARANTY

 

 

THIS SECOND AMENDED AND RESTATED UNCONDITIONAL GUARANTY (this “Guaranty”) is
dated as of July 6, 2016, and made by THE MACERICH COMPANY, a Maryland
corporation (“Guarantor”), in favor of DEUTSCHE BANK AG NEW YORK BRANCH, in its
capacity as Administrative Agent for the Lenders described below (in such
capacity, together with its successors in such capacity, “Administrative
Agent”).

 

R E C I T A L S

 

A.        Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement referred to below.

 

B.        Pursuant to the Existing Credit Agreement, the Existing Lenders have
made a $1,500,000,000 revolving credit facility and a $125,000,000 term loan
facility available to The Macerich Partnership, L.P., a Delaware limited
partnership (the “Borrower”) and certain subsidiaries and affiliates of
Borrower.

 

C.        Pursuant to that certain Amended and Restated Unconditional Guaranty
dated as of August 6, 2013 (as Modified prior to the date hereof, the “Existing
Guaranty”) made by Guarantor in favor of Deutsche Bank Trust Company Americas,
as administrative agent for the Existing Lenders, Guarantor guaranteed the
obligations of Borrower under the Existing Credit Agreement.

 

D.        Pursuant to that certain Second Amended and Restated Credit Agreement
dated as of even date herewith (as Modified from time to time, the “Credit
Agreement”) by and among Borrower, Guarantor, the Lenders from time to time
party thereto (the “Lenders”) and Administrative Agent, the Lenders, the Swing
Line Lenders, the Issuing Lenders and Borrower have agreed to amend and restate
the Existing Credit Agreement in its entirety and DBNY has agreed to act as
Administrative Agent on behalf of the Lenders on the terms and subject to the
conditions set forth therein and in the other Loan Documents.

 

E.        It is a condition precedent to the amendment and restatement of the
Existing Credit Agreement in its entirety and the effectiveness of the Credit
Agreement that Guarantor execute and deliver this Guaranty to Administrative
Agent.

 

A G R E E M E N T

 

NOW THEREFORE, to induce the Lenders, Swing Line Lenders and Issuing Lenders to
amend and restate the Existing Credit Agreement in its entirety, to enter into
and deliver the Credit Agreement and to continue to extend the Loans and other
financial accommodations to Borrower under the Credit Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Guarantor hereby covenants and agrees as follows:

 

1

--------------------------------------------------------------------------------


 

1.             Guarantee of Obligations.  Guarantor does hereby unconditionally,
absolutely and irrevocably guarantee to Administrative Agent, for the benefit of
the Lenders, Swing Line Lenders, Issuing Lenders, and Agents and their
respective successors and assigns, as a primary obligor and not merely as a
surety, (a) the due and punctual payment by Borrower of all Obligations
(including interest accruing and other monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding or
otherwise enforceable, but excluding any Excluded Swap Obligations), when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of Borrower under or pursuant
to the Credit Agreement and the other Loan Documents (other than any Excluded
Swap Obligations) (all the monetary and other obligations referred to in the
preceding clauses (a) and (b) being collectively called the “Guaranteed
Obligations”).  Guarantor further agrees that the Guaranteed Obligations may be
Modified, waived, accelerated or compromised from time to time, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee notwithstanding any Modification, waiver, acceleration or
compromise of any of the Guaranteed Obligations.  For purposes of this Guaranty,
“Excluded Swap Obligations” means, with respect to Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of
Guarantor of such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from
time to time, and any successor statute (the “Commodity Exchange Act”), or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guarantee of Guarantor becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee is or becomes
illegal.  For purposes of this Guaranty, “Swap Obligation” means, with respect
to Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.

 

2.             Nature of Guaranty.  This is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection.  Guarantor
waives any right to require that any resort be had by any Agent, Swing Line
Lender, Issuing Lender or Lender to any of the security held for payment of the
Guaranteed Obligations or to any balance of any deposit account or credit on the
books of any Agent, Swing Line Lender, Issuing Lender or Lender in favor of
Borrower or any other person.  This Guaranty may not be revoked by Guarantor and
shall continue to be effective with respect to the Guaranteed Obligations
arising or created after any attempted revocation by Guarantor.  It is the
intent of Guarantor that the obligations and liabilities of Guarantor hereunder
are absolute and unconditional under any and all circumstances and that until
the Guaranteed Obligations are fully and finally satisfied, such obligations and
liabilities shall not be discharged or released in whole or in part, by any act
or occurrence which might, but for the provisions of this Guaranty, be deemed a
legal or equitable discharge or release of Guarantor.

 

2

--------------------------------------------------------------------------------


 

3.             Rights Independent.  The obligations of Guarantor hereunder are
independent of the Obligations of Borrower or the obligations of any other
Person, including any other Person executing a guaranty of any or all of the
Guaranteed Obligations (such Person, an “Other Guarantor”) or any security for
the Guaranteed Obligations, and Administrative Agent may proceed in the
enforcement hereof independently of any other right or remedy that
Administrative Agent may at any time hold with respect to the Guaranteed
Obligations or any security or other guarantee therefor.  Administrative Agent
may file a separate action or actions against Guarantor hereunder, whether an
action is brought and prosecuted with respect to any security or against
Borrower or any Other Guarantor or any other Person, or whether Borrower or any
Other Guarantor or any other Person is joined in any such action or actions. 
Guarantor waives the benefit of any statute of limitations affecting its
liability hereunder or the enforcement of the Guaranteed Obligations.  The
liability of Guarantor hereunder shall be reinstated and revived, and the rights
of each Agent, Swing Line Lender, Issuing Lender and Lender shall continue, with
respect to any amount at any time paid on account of the Guaranteed Obligations
which shall thereafter be required to be restored or returned by any Agent,
Swing Line Lender, Issuing Lender or Lender upon the bankruptcy, insolvency, or
reorganization of Borrower or any other Person, or otherwise, all as though such
amount had not been paid.  Guarantor further agrees to the extent (i) Borrower
or Guarantor makes any payment to any Agent, Swing Line Lender, Issuing Lender
or Lender in connection with the Guaranteed Obligations and all or any part of
such payment is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid by the trustee, receiver or any
other entity, whether under the Bankruptcy Code of the United States of America,
any other federal, state or local laws concerning bankruptcy, insolvency,
reorganization or relief of debtors, or otherwise, or (ii) in the event
following the payment in full of the Guaranteed Obligations, any Agent, Swing
Line Lender, Issuing Lender, or Lender is subject to further liability, loss, or
expense covered by the indemnification obligations set forth in the Loan
Documents (the payments and obligations referred to in clauses (i) and
(ii) above are hereafter referred to, collectively, as “Preferential Payments”),
then this Guaranty shall continue to be effective or shall be reinstated, as the
case may be, and, to the extent of such payment or repayment by such Agent,
Swing Line Lender, Issuing Lender or Lender, the Guaranteed Obligations or part
thereof intended to be satisfied by such Preferential Payment shall be revived
and continued in full force and effect as if said Preferential Payment had not
been made.

 

4.             Authority to Modify the Guaranteed Obligations.  Guarantor
authorizes each Agent, Swing Line Lender, Issuing Lender and Lender, without
notice to or demand on Guarantor and without affecting its liability hereunder
or the enforceability hereof, from time to time to:  (a) Modify, waive,
accelerate or compromise the time for payment or the terms of the Guaranteed
Obligations or any part thereof, including increase or decrease the rates of
interest thereon; (b) Modify, waive, accelerate, compromise, or enter into or
give any agreement, approval, or consent with respect to, the Guaranteed
Obligations or any part thereof or any of the Loan Documents or any security or
additional guaranties, or any condition, covenant, default, remedy, right,
representation, or term thereof or thereunder; (c) accept new or additional
instruments, documents, or agreements in exchange for or relative to any of the
Loan Documents or the Guaranteed Obligations or any part thereof; (d) accept
partial payments on the Guaranteed Obligations; (e) receive and hold additional
security or guaranties for the Guaranteed Obligations or any part thereof or
this Guaranty; (f) release, reconvey, terminate, waive, abandon, subordinate,
exchange, substitute, transfer, and enforce the Guaranteed Obligations or any
security or any other guaranties, and apply any security and direct the order or
manner of sale thereof as such Agent, Swing Line Lender, Issuing Lender or
Lender in its discretion may determine; (g) release Borrower, any other Person
or any Other Guarantor from any personal

 

3

--------------------------------------------------------------------------------


 

liability with respect to the Guaranteed Obligations or any part thereof;
(h) settle, release on terms satisfactory to such Agent, Swing Line
Lender, Issuing Lender or Lender or by operation of law or otherwise, compound,
compromise, collect, or otherwise liquidate or enforce any of the Guaranteed
Obligations and any security or other guarantee in any manner, consent to the
transfer of any security, and bid and purchase at any sale; and (i) consent to
the merger or any other change, restructure, or termination of the corporate
existence of Borrower or any other Person and correspondingly restructure the
Guaranteed Obligations, and any such merger, change, restructure, or termination
shall not affect the liability of Guarantor hereunder or the enforceability
hereof with respect to all Guaranteed Obligations.

 

5.             Waiver of Defenses.

 

(a)           Guarantor waives any right to require any Agent, Swing Line
Lender, Issuing Lender or Lender, prior to or as a condition to the enforcement
of this Guaranty, to:  (i) proceed against Borrower or any other Person or any
Other Guarantor; (ii) proceed against or exhaust any security for the Guaranteed
Obligations or to marshal assets in connection with foreclosing collateral
security; (iii) give notice of the terms, time, and place of any public or
private sale of any security for the Guaranteed Obligations; or (iv) pursue any
other remedy in such Agent’s, Swing Line Lender’s, Issuing Lender’s or Lender’s
power whatsoever.

 

(b)           Guarantor waives any defense arising by reason of:  (i) any
disability or other defense of Borrower or any other Person with respect to the
Guaranteed Obligations; (ii) the unenforceability or invalidity of the
Guaranteed Obligations, any of the Loan Documents or any security or any other
guarantee for the Guaranteed Obligations, or the lack of perfection or failure
of priority of any security for the Guaranteed Obligations; (iii) the cessation
from any cause whatsoever of the liability of Borrower or any other Person or
any Other Guarantor (other than by reason of the full payment and discharge of
the Guaranteed Obligations); (iv) any act or omission of any Agent, Swing Line
Lender, Issuing Lender or Lender or any other Person which directly or
indirectly results in or aids the discharge or release of Borrower or any other
Person or the Guaranteed Obligations or any security or other guarantee therefor
by operation of law or otherwise; (v) the taking or accepting of any other
security, collateral or guaranty, or other assurance of the payment or
performance of all or any of the Guaranteed Obligations; (vi) any release,
surrender, exchange, subordination, deterioration, waste, loss or impairment by
any Agent, Swing Line Lender, Issuing Lender or Lender (including any negligent
impairment but excluding any gross negligent or willful impairment) of any
collateral, property or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations;
(vii) the failure of any Agent, Swing Line Lender, Issuing Lender, Lender or
other Person to exercise diligence or reasonable care in the preservation,
protection, enforcement, sale or other handling or treatment of all or any part
of any collateral, property or security (but excluding any gross negligence or
willful misconduct on the part of any Agent, Swing Line Lender, Issuing Lender
or Lender); (viii) the fact that any collateral, security, security interest or
lien contemplated or intended to be given, created or granted as security for
the repayment of the indebtedness evidenced by the Notes or the Guaranteed
Obligations shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien; (ix) any
payment by Borrower to any Agent, Swing Line Lender, Issuing Lender or Lender is
held to constitute a preference under the Bankruptcy Code of the United States
of America or any other federal, state or local laws concerning bankruptcy,

 

4

--------------------------------------------------------------------------------


 

insolvency, reorganization or relief of debtors, or for any reason any Agent,
Swing Line Lender, Issuing Lender or Lender is required to refund such payment
or pay such amounts to Borrower or someone else; and (x) any and all other
suretyship or guarantor defenses that may be available to Guarantor (other than
by reason of the full payment and discharge of the Guaranteed Obligations).

 

(c)            Guarantor waives:  (i) all presentments, demands for performance,
notices of nonperformance, protests, notices of protest, notices of dishonor,
and all other notices of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and notices of acceptance of this Guaranty and of the
existence, creation, or incurring of new or additional Guaranteed Obligations;
(ii) any rights to set-offs, recoupments, claims or counterclaims; and (iii) any
right to revoke or terminate this Guaranty.

 

6.             Subordination.

 

(a)           Guarantor hereby covenants and agrees that the principal of, or
interest on, all now existing and hereafter arising Indebtedness of Borrower and
the other Borrower Parties to Guarantor (the “Claims”) and all rights and
remedies of Guarantor with respect thereto and any lien securing payment thereof
are and shall continue to be subject, subordinate and rendered junior in the
right of payment to the Guaranteed Obligations, as the same may be Modified,
waived, accelerated or compromised from time to time.

 

(b)           Guarantor represents and warrants to Administrative Agent that
Guarantor is or will be the sole and absolute owner of the Claims and shall not
sell, assign, transfer or otherwise dispose of any right it may have to
repayment of the Claims or any security therefor except to the extent permitted
under the Credit Agreement.  Guarantor hereby further covenants and agrees that
upon the occurrence and during the continuation of any Event of Default, until
the Guaranteed Obligations are paid and performed in full:  (i) Guarantor will
not sell, assign, transfer or endorse the Claims or any part or evidence
thereof; (ii) Guarantor will not Modify the Claims or any part or evidence
thereof; and (iii) Guarantor will not take, or permit any action to be taken, to
assert, collect or enforce the Claims or any part thereof.

 

(c)            Upon any distribution of all of the assets of Borrower to
creditors of Borrower upon the dissolution, winding up, liquidation,
arrangement, or reorganization of Borrower, whether in any bankruptcy,
insolvency, arrangement, reorganization or receivership proceeding or upon an
assignment for the benefit of creditors or any other marshalling of the assets
and liabilities of Borrower or otherwise, any payment or distribution of any
kind (whether in cash, property or securities) which is payable or deliverable
upon or with respect to the Claims shall be held in trust for the Agents, Swing
Line Lenders, Issuing Lenders and Lenders and shall be paid over or delivered to
Administrative Agent for the benefit of the Lenders, Swing Line Lenders, Issuing
Lenders and Agents to be applied against the payment or prepayment of the
Guaranteed Obligations until the Guaranteed Obligations shall have been paid in
full.  If any proceeding referred to in the preceding sentence is commenced by
or against Borrower:  (i) Administrative Agent is hereby irrevocably authorized
and empowered (in its own name or in the name of Guarantor or otherwise), but
shall have no obligation, to demand, sue for, collect and receive every payment
or distribution referred to in the preceding sentence and give acquittance
therefor and to file claims and proofs of claim and take such other action
(including, without

 

5

--------------------------------------------------------------------------------


 

limitation, voting the Claims or enforcing any security interest or other lien
securing payment of the Claims) as Administrative Agent may deem necessary or
advisable for the exercise or enforcement of any of the rights or interests of
Administrative Agent hereunder; and (ii) Guarantor shall duly and promptly take
such action as Administrative Agent may reasonably request (A) to collect the
Claims for account of Administrative Agent and to file appropriate claims or
proofs of claim in respect of the Claims, (B) to execute and deliver to
Administrative Agent such powers of attorney, assignments, or other instruments
as it may reasonably request in order to enable it to enforce any and all claims
with respect to, and any security interests and other liens securing payment of,
the Claims, and (C) to collect and receive any and all payments or distributions
which may be payable or deliverable upon or with respect to the Claims.

 

(d)           Upon any distribution of all of the assets of any Borrower Party
to creditors of such Borrower Party upon the dissolution, winding up,
liquidation, arrangement, or reorganization of such Borrower Party, whether in
any bankruptcy, insolvency, arrangement, reorganization or receivership
proceeding or upon an assignment for the benefit of creditors or any other
marshalling of the assets and liabilities of such Borrower Party or otherwise,
any payment or distribution of any kind (whether in cash, property or
securities) which is payable or deliverable upon or with respect to the Claims
shall be held in trust for the Agents, Swing Line Lenders, Issuing Lenders and
Lenders and shall be paid over or delivered to Administrative Agent for the
benefit of the Lenders, Swing Line Lenders, Issuing Lenders and Agents to be
applied against the payment or prepayment of the Guaranteed Obligations until
the Guaranteed Obligations shall have been paid in full.  If any proceeding
referred to in the preceding sentence is commenced by or against any Borrower
Party:  (i) Administrative Agent is hereby irrevocably authorized and empowered
(in its own name or in the name of Guarantor or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution referred to in the preceding sentence and give acquittance
therefore and to file claims and proofs of claim and take such other action
(including, without limitation, voting the Claims or enforcing any security
interest or other lien securing payment of the Claims) as Administrative Agent
may deem necessary or advisable for the exercise or enforcement of any of the
rights or interests of Administrative Agent hereunder; and (ii) Guarantor shall
duly and promptly take such action as Administrative Agent may reasonably
request (A) to collect the Claims for account of Administrative Agent and to
file appropriate claims or proofs of claim in respect of the Claims, (B) to
execute and deliver to Administrative Agent such powers of attorney,
assignments, or other instruments as it may reasonably request in order to
enable it to enforce any and all claims with respect to, and any security
interests and other liens securing payment of, the Claims, and (C) to collect
and receive any and all payments or distributions which may be payable or
deliverable upon or with respect to the Claims.

 

(e)            All payments or distributions upon or with respect to the Claims
which are received by Guarantor contrary to the provisions of this Guaranty
shall be received in trust for the benefit of Administrative Agent, shall be
segregated from other funds and property held by Guarantor and shall be
forthwith paid over to Administrative Agent in the same form as so received
(with any necessary endorsement) to be applied (in the case of cash) to, or held
as collateral (in the case of non-cash property or securities) for, the payment
or prepayment of the Guaranteed Obligations.

 

6

--------------------------------------------------------------------------------


 

7.            Deferral of Subrogation.  Until all of the Guaranteed Obligations
have been paid and performed in full, (i) Guarantor shall not exercise any
rights of subrogation, contribution or reimbursement against Borrower or any
Other Guarantor of the Guaranteed Obligations, and (ii) Guarantor shall not
exercise any right to enforce any right, power or remedy which any Agent, Swing
Line Lender, Issuing Lender or Lender now has or may in the future have against
Borrower or any Other Guarantor and any benefit of, and any right to participate
in, any security for this Guaranty or for the obligations of Borrower or any
Other Guarantor now or in the future held by any Agent, Swing Line
Lender, Issuing Lender or Lender.  If Guarantor nevertheless receives payment of
any amount on account of any such subrogation, contribution or reimbursement
rights or otherwise in respect of any payment by Guarantor of the Guaranteed
Obligations prior to payment and performance in full of all of the Guaranteed
Obligations, such amount shall be held in trust for the benefit of
Administrative Agent and immediately paid to Administrative Agent for
application to the Guaranteed Obligations in such order and manner as
Administrative Agent may determine.  For the avoidance of doubt, neither this
Section 7 nor any other provision of this Guaranty shall prohibit Guarantor from
receiving (and retaining for its own account) any distributions made by Borrower
in accordance with Section 8.10 of the Credit Agreement that are not made on
account of the exercise by Guarantor of any rights of subrogation, contribution
or reimbursement.

 

8.            Condition of Borrower.  Guarantor represents and warrants to
Administrative Agent, for the benefit of the Lenders, Swing Line
Lenders, Issuing Lenders and Agents, that:  (a) this Guaranty is executed at the
request of Borrower; (b) Guarantor has established adequate means of obtaining
from Borrower on a continuing basis financial and other information pertaining
to the business of Borrower; (c) Guarantor is now and will continue to be
adequately familiar with the business, operations, condition, and assets of
Borrower; (d) Guarantor will receive substantial direct and indirect benefits
from the financing arrangements contemplated by the Loan Documents; and (e) the
agreements, waivers and acknowledgements contained herein are knowingly made in
contemplation of such benefits.  Guarantor hereby waives and relinquishes any
duty on the part of any Agent, Swing Line Lender, Issuing Lender or Lender to
disclose to Guarantor any matter, fact or thing relating to the business,
operations, condition, or assets of Borrower now known or hereafter known by any
Agent, Swing Line Lender, Issuing Lender or Lender during the life of this
Guaranty.  With respect to any of the Guaranteed Obligations, no Agent, Swing
Line Lender, Issuing Lender or Lender need inquire into the powers of Borrower
or the officers or employees acting or purporting to act on its behalf, and all
Guaranteed Obligations made or created in good faith reliance upon the professed
exercise of such powers shall be guaranteed hereby.

 

9.            Representations and Warranties of Guarantor.  Guarantor represents
and warrants to Administrative Agent that all of the representations and
warranties relating to Guarantor contained in the Credit Agreement are true and
correct as of the date made.

 

10.          Payments.  All payments made by Guarantor to or for the account of
any Agent, Swing Line Lender, Issuing Lender or Lender shall be made without
condition or deduction of any kind, including for any counterclaim, defense,
recoupment or set-off.  All payments made by Guarantor hereunder shall be made
free and clear of and without deduction for any present or future Indemnified
Taxes or Other Taxes.  Guarantor shall pay such Taxes and shall promptly furnish
to Administrative Agent copies of any tax receipts or such evidence of payment
as any Agent, Swing Line Lender, Issuing Lender or Lender may reasonably
require.

 

7

--------------------------------------------------------------------------------


 

11.          Costs and Expenses in Enforcement.  Guarantor agrees to pay to
Administrative Agent all reasonable out of pocket advances, charges, costs, and
expenses, including reasonable attorneys’ fees, incurred or paid by
Administrative Agent in exercising any right, power, or remedy conferred by this
Guaranty, or in the enforcement of this Guaranty, whether or not an action is
filed in connection therewith.

 

12.          Notices.  All notices, requests, demands and other communications
which are required or may be given under this Guaranty shall be in writing and
shall be delivered to the parties hereto in the manner provided in the Credit
Agreement to the following addresses:

 

To Guarantor:

The Macerich Company
401 Wilshire Boulevard, Suite 700
Santa Monica, CA 90401

Attention: Thomas E. O’Hern

 

 

with copies to:

The Macerich Company
401 Wilshire Boulevard, Suite 700
Santa Monica, CA 90401
Attention: Thomas J. Leanse, Esq.



The Macerich Company
401 Wilshire Boulevard, Suite 700
Santa Monica, CA 90401
Attention: Scott Kingsmore

 

 

To Administrative Agent:

Deutsche Bank AG New York Branch
60 Wall Street
MS: NYC60-1005, New York, NY 10005
Attn: James Rolison
Telephone: (212) 250-3352
Email: james.rolison@db.com

 

 

With a copy to:

Hanover Street Capital on behalf of Deutsche Bank
200 Crescent Court, Suite 550
Dallas, TX 75201
Attention: Scott Speer
Telephone: (214) 740-7903
Email: Scott-x.Speer@db.com



and

 

Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, California 90071
Attention: Jason R. Bosworth, Esq.

Email: Jason.Bosworth@lw.com

 

 

To a Lender:

To the Administrative Agent under the Credit Agreement.

 

8

--------------------------------------------------------------------------------


 

Any party may change the address to which notices are to be sent by notice of
such change to each other party given as provided above.

 

13.          Termination.  The guarantees made hereunder (a) shall terminate
when all of the Guaranteed Obligations have been paid and performed in full, and
(b) shall continue to be effective or be reinstated, as the case may be, if at
any time payment, or any part thereof, of any Guaranteed Obligation is rescinded
or must otherwise be restored by any Lender or Guarantor upon the bankruptcy or
reorganization of Borrower, Guarantor or otherwise.

 

14.          No Waiver; Cumulative Remedies.  The rights, powers and remedies of
Administrative Agent hereunder and under the other Loan Documents are cumulative
and in addition to all rights, powers and remedies provided under any and all
agreements among Guarantor, Borrower, any Agent, any Swing Line Lender, any
Issuing Lender and/or any Lender relating to the Guaranteed Obligations, at law,
in equity or otherwise.  Any delay or failure by Administrative Agent to
exercise any right, power or remedy shall not constitute a waiver thereof by any
Agent, Swing Line Lender, Issuing Lender or Lender, and no single or partial
exercise by Administrative Agent of any right, power or remedy shall preclude
other or further exercise thereof or any exercise of any other rights, powers or
remedies.  Without limiting the foregoing, Administrative Agent on behalf of the
Lenders, Swing Line Lenders, Issuing Lenders and other Agents is hereby
authorized to demand specific performance of this Guaranty at any time when
Guarantor shall have failed to comply with any of the provisions of this
Guaranty applicable to it.

 

15.          Amendments.  Subject to Section 11.2 of the Credit Agreement, this
Guaranty may be Modified only by, and none of the terms hereof may be waived
without, a written instrument executed by Guarantor and Administrative Agent.

 

16.          Waivers.  Guarantor warrants and agrees that each of the waivers
set forth in this Guaranty are made with Guarantor’s full knowledge of their
significance and consequences, and that under the circumstances, the waivers are
reasonable and not contrary to public policy or law.  If any of such waivers are
determined to be contrary to any applicable law or public policy, such waivers
shall be effective only to the maximum extent permitted by law.

 

17.          Binding Agreement.  This Guaranty and the terms, covenants, and
conditions hereof shall be binding upon and inure to the benefit of Guarantor,
each Agent, each Swing Line Lender, each Issuing Lender, each Lender, and their
respective successors and assigns; provided, however, that Guarantor shall not
be permitted to transfer, convey, assign or delegate this Guaranty or any
interest herein without the prior written consent of Administrative Agent and,
to the extent required pursuant to the Credit Agreement, the Lenders, the Swing
Line Lenders, the Issuing Lenders and the other Agents.  Each Lender, Swing Line
Lender and Issuing Lender may assign its interest hereunder in whole or in part
in connection with an assignment of its interest in the Guaranteed Obligations
pursuant to the Credit Agreement (including pursuant to Section 11.8 thereof).

 

9

--------------------------------------------------------------------------------


 

18.          GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

 

19.          JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
GUARANTY MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF
THIS GUARANTY, GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  GUARANTOR IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY.  GUARANTOR WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

20.          WAIVER OF JURY TRIAL.  GUARANTOR, AND BY ACCEPTANCE OF THIS
GUARANTY, EACH AGENT, SWING LINE LENDER, ISSUING LENDER AND LENDER, WAIVES ITS
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN
ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE
PARTIES TO THE CREDIT AGREEMENT AGAINST ANY OTHER PARTY OR ANY PARTICIPANT OR
ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. 
GUARANTOR, AND BY ACCEPTANCE OF THIS GUARANTY, EACH AGENT, SWING LINE
LENDER, ISSUING LENDER AND LENDER, AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING,
GUARANTOR, AND BY ACCEPTANCE OF THIS GUARANTY, ADMINISTRATIVE AGENT AND EACH OF
THE LENDERS, FURTHER AGREES THAT ITS RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS GUARANTY OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
GUARANTY.

 

21.          Severability.  In case any one or more of the provisions contained
in this Guaranty should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision hereof in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the effect of which comes as close as possible to that of the
invalid, illegal or unenforceable provisions.

 

10

--------------------------------------------------------------------------------


 

22.          Counterparts.  This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Guaranty by facsimile or in electronic (i.e., “pdf” or “tif”) format shall
be effective as delivery of a manually executed counterpart of this Guaranty.

 

23.          Exculpation.  In no event shall any officer, director, employee,
agent, consultant, investor or manager of Guarantor, nor shall any other Person
(except only the Guarantor), have any guaranty or indemnification obligation or
liability of any kind under this Guaranty.

 

24.          Miscellaneous.  All words used herein in the plural shall be deemed
to have been used in the singular, and all words used herein in the singular
shall be deemed to have been used in the plural, where the context and
construction so require.  Section headings in this Guaranty are included for
convenience of reference only and are not a part of this Guaranty for any other
purpose.

 

25.          Effect of Amendment and Restatement.  This Guaranty amends and
restates the Existing Guaranty in its entirety.  It is expressly understood and
agreed by the parties hereto that this Guaranty is in no way intended to and
does not constitute a novation or termination of the obligations and liabilities
existing under the Existing Guaranty or evidence satisfaction of all or any of
such obligations and liabilities, nor does the amendment and restatement
hereunder of the Existing Guaranty, or the concurrent amendment and restatement
of any document, agreement, waiver or other instrument executed in connection
therewith, constitute a waiver of any conditions or requirements set forth
herein or therein, whether or not performed, fulfilled or required to be
performed or fulfilled prior to the date hereof.  This Guaranty does not
evidence a termination and re-guaranty of the Guaranteed Obligations under the
Existing Guaranty (which guaranty of the Guaranteed Obligations shall be
continuing in all respects).  Any reference to the “Guaranty” or the “REIT
Guaranty” or words of like import in any other Loan Document shall mean this
Guaranty as hereby amended and restated.

 

[The remainder of this page is intentionally left blank.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed as of
the date first written above.

 

 

GUARANTOR:

 

 

 

THE MACERICH COMPANY,

 

a Maryland corporation

 

 

 

 

 

 

By:

/s/ Thomas E. O’Hern

 

Name:

Thomas E. O’Hern

 

Title:

Senior Executive Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Macerich REIT Guaranty]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ James Rolison

 

Name:

James Rolison

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Joanna Soliman

 

Name:

Joanna Soliman

 

Title:

Vice President

 

[Signature Page to Macerich REIT Guaranty]

 

--------------------------------------------------------------------------------